IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-78,769-03


                             IN RE RANDY HENDERSON, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. 03-F-0146-202 IN THE 202ND DISTRICT COURT
                              FROM BOWIE COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed a motion for judgment nunc

pro tunc on or about October 20, 2014, and the trial court has not taken action on the motion. Relator

presented his claim to the Sixth Court of Appeals, but was denied relief. In re Randy Henderson, No.

06-15-00034-CR (Tex. App.—Texarkana Mar. 10, 2015) (not designated for publication). A trial

court has a ministerial duty to rule “upon a motion that is properly and timely presented to it for a

ruling.” State ex rel. Young v. Sixth Judicial Dist., 236 S.W.3d 207, 210 (Tex. Crim. App. 2007).

Relator has alleged facts which, if true, could entitle him to mandamus relief.
                                                                                                    2

       In these circumstances, additional facts are needed. Respondent, the Judge of the 202nd

District Court of Bowie County, shall file a response addressing whether Relator has properly filed

a motion for judgment nunc pro tunc in that court. If relator has filed such a motion, the respondent

shall address whether the motion has been ruled upon and, if the motion has not been ruled upon,

the respondent shall discuss the rationale for not taking action on the motion. Respondent’s answer

shall be submitted within 30 days of the date of this order. This application for leave to file a writ

of mandamus will be held in abeyance until Respondent has submitted his response.



Filed: August 26, 2015
Do not publish